                       Case 5:20-cv-00007-LGW-BWC Document 16 Filed 06/02/20 Page 1 of 1

          AO 450(GAS Rev 10^03)Judgment in a Civil Case
                                                                                                                   FILED
                                                                                                         U.S. niSThlCT COURT
                                                                                                             u:\



                                         United States District Caurit, _2                                                      s: iio
                                                     Southern District of Georgia                                     ^ r—^
                                                                                                        0lERK        ^ 'CS               ^
                                                                                                        Sj.             of or
                   ROGERIO CHAVES SCOTTON



                                                                                   JUDGMENT IN A CIVIL CASE



                                                V.                                  CASE NUMBER: 5:20-CV-7

                   TRACY JOHNS




                    Jur}- Verdict. This action came before the Court for a trial by jur>'. The issues have been tried and the jury
             □      has rendered its verdict.


                      Decision by Court. This action came before the ('curt. The issues have been considered and a decision has been rendered.
             IZI
                    IT IS ORDERED AND ADJUDGED


                    that in accordance with the Order of this Court dated May 28. 2020: tlie Repon and Recommendations

                    of the Magistrate Judge is ADOPTED as the opinion of this Couit. The Court DISMISSES Scotton's

                    Petition without prejudice and DENIES in forma pauperis status on appeal. This civil action stands

                    closed.




             Approved
                                         GODBEY WOOD. JUDGE


                                                                                           •AFRICA'
                                       \. 7^0 Z^O                                 Scott L. Poff
            Date                                                                 Clerk




                                                                                 (By) [^puty Clerk
OAS Rev I0.'1'03
